 

 

Exhibit 10.1

 

SECOND AMENDMENT TO

 

EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the “Amendment”) is executed on
this 3rd day of May 2019 (the “Effective Date”), by and between Christopher
Missling, PhD (hereinafter referred to as “Executive”) and Anavex Life Sciences
Corp. (“Employer” and, together with its subsidiaries, the “Company”) and serves
to amend that certain Employment Agreement dated June 27, 2013, as amended by
that amended and restated first amendment dated July 18, 2016, (the “Employment
Agreement”) by and between Executive and the Company. Except as otherwise
provided herein in the Amendment, capitalized terms used in this Amendment shall
have the same meanings given to them in the Employment Agreement. Executive and
Company are collectively referred to as the “Parties” and singularly referred to
as “Party.”

 

RECITALS

 

WHEREAS, Executive currently is employed by the Company pursuant to the terms of
the Employment Agreement; and

 

WHEREAS, the Parties desire to amend the Employment Agreement as described
below, but to otherwise maintain in effect in full all other terms of the
Employment Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Parties agree as follows:

 

AMENDMENT



 

1.   ADOPTION OF RECITALS. The Parties adopt the above recitals as being true
and correct, and they are incorporated herein as material parts of this
Amendment.

 

2.   SECTION 1. The Parties agree that Section 1 of the Employment Agreement
shall be amended and restated as follows:

 

1. Term. The term of your employment hereunder shall commence on July 5th, 2019
(the “Start Date”) and shall end on the earliest of (i) July 5th, 2022, (ii) the
date on which your employment is terminated by Company or you pursuant to
Paragraph 10 or (iii) the date of your death or the date of termination of your
employment by reason of incapacity (determined in accordance with Paragraph 8)
(the “Employment Term”). The period from the Start Date until July 5th, 2022,
regardless of any earlier termination, shall hereinafter be referred to as the
“Original Employment Term”.

 

 

 

 

3.   SECTION 3. The Parties agree that Section 3 of the Employment Agreement
shall be amended and restated as follows:

 

3. Cash Compensation

 

(a)   Base Salary. In consideration for the services performed by you pursuant
to this Agreement, the Company shall pay to you, and you will be entitled to
receive and hereby agree to accept, an initial annual base salary of $550,000,
subject to increases in the discretion of the Board or its Compensation
Committee (“Base Salary”), payable in accordance with the Company’s normal
payroll payment practices.

 

The Compensation Committee of the Board (the “Compensation Committee”) may
review your salary at least annually and may increase (but not decrease) the
Base Salary. The result of any such review shall be reported to you by the
Compensation Committee promptly after it occurs.

 

(b)   Annual Bonus Compensation. In addition to your Base Salary, during the
Employment Term you shall be eligible to earn an annual cash bonus for each
whole or partial fiscal year during the Employment Term, (the “Bonus”).
Commencing July 5th, 2019, your target bonus for each fiscal year during the
Employment Term shall be twenty percent (20%) of annualized Base Salary, as in
effect on July 5th, 2019 of each applicable performance year; provided that the
Compensation Committee may review your target bonus at least annually and may
increase (but not decrease) the target bonus. The result of any such annual
review shall be reported to you by the Compensation Committee promptly after it
occurs. Your target bonus, as it may be so increased from time to time, is
referred to herein as the “Target Bonus”. As the actual amount payable to you as
Bonus will be dependent upon the achievement of certain performance goals, your
actual Bonus may be less than, greater than or equal to the Target Bonus.

 

(c)   Your Bonus for each whole fiscal year during the Employment Term,
beginning with 2019, will be based upon achievement of one or more performance
goals established by the Compensation Committee, which may include
individualized performance goals applicable uniquely to you.

 

4.   SECTION 4. The Parties agree that Section 4 of the Employment Agreement
shall be amended and restated as follows:

 

4. Stock Options. In addition to your Base Salary and Bonus, you shall receive
the following stock option grants:

 

(i)On May 3, 2019, you shall receive 750,000 of options for shares of the
Company’s Common Stock, one-third of which shall vest on July 5, 2020, one-third
of which shall vest on July 5, 2021, and the remaining one-third shall vest on
July 5, 2022.

 

2 

 

 

Each such option shall have an exercise price equal to closing price of the
Common Stock on the grant date.

 

Upon a Change in Control, all previously granted but unvested stock options
shall vest.

 

5.   FULL FORCE AND EFFECT. Except as expressly amended herein, all other terms
and provisions of the Employment Agreement shall remain in full force and effect
and are hereby ratified and confirmed in all respects. The Parties mutually
acknowledge and agree that any and all other prior agreements, offer letters or
contracts between Executive and the Company, are declared null and void with no
legal effect as of the date this Amendment is executed by the Parties.

 

6.   FURTHER AMENDMENTS. The Employment Agreement shall further be amended
wherever appropriate to reflect the changes indicated above.

 

7.   RIGHT TO REVIEW AND TO SEEK COUNSEL. The Executive acknowledges that K&L
Gates LLP represents only the Company in this Amendment and does not represent
the interests of the Executive and has not advised the Executive in connection
with this Amendment. The Executive further acknowledges that he has had the
opportunity to seek independent counsel and tax advice in connection with the
execution of this Amendment, and the Executive represents and warrants to the
Company (a) that he has sought such independent counsel and advice as he has
deemed appropriate in connection with the execution hereof and the transactions
contemplated hereby, and (b) that he has not relied on any representation of the
Company as to tax matters, or as to the consequences of the execution hereof.

 

8.   GOVERNING LAW. This Amendment shall be governed and construed in accordance
with the laws of the State of New York without regard to conflicts of law.

 

9.   HEADINGS AND CAPTIONS. The titles and captions of paragraphs and
subparagraphs contained in this Amendment are provided for convenience of
reference only, and shall not be considered terms or conditions of this
Amendment.

 

10.  VALIDITY. The invalidity or unenforceability of any provision of this
Amendment shall not affect the validity or enforceability of any other provision
of this Amendment, which shall remain in full force and effect.

 

11.  COUNTERPARTS. This Amendment may be executed in one or more counterparts,
by facsimile or electronically, each of which shall be deemed to be an original
but all of which together will constitute one and the same instrument. For
purposes of legal enforcement of this Agreement (i.e., by a court of law or
equity or in arbitration), a copy or scanned version of this Agreement shall
constitute an original.

 

[Signature page follows.]

 

3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on May 3,
2019.

 



COMPANY:   EXECUTIVE:           ANAVEX LIFE SCIENCES CORP.   CHRISTOPHER
MISSLING, PHD           By: /s/ Sandra Boenisch   By: /s/ Christopher Missling  
        Name: Sandra Boenisch               Title: Principal Financial Officer  
   

 

1 

 